DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soundproof” in claims 10-16 is a relative term which renders the claim indefinite. The term “soundproof “is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes “soundproof” and therefore the booth of claims 11-16 is rendered indefinite as one of ordinary skill cannot ascertain what constitutes a booth being soundproof.  Any structure with walls has a degree of soundproofing and the claim does not specify the relative quantity of soundproofing.  Accordingly the claims will be examined as best understood.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (3571994).
Claim 1.  Brown discloses an acoustic seal comprising an extrusion, which comprises a body portion (as noted int eh annotated figure) and a plurality of deformable protrusions (as noted in the annotated figure) that project from the body portion, the protrusions comprising a first protrusion and a second protrusion that are spaced from one another, wherein the protrusions comprise a plurality of fins (as seen in the figures), and wherein a first fin of the plurality of fins comprises an undercut (21,23) at a base of the first fin where the first fin is joined to the body portion (as seen in the figures), the undercut extending into the body portion, reducing a thickness of the first fin, and increasing resiliency of the first fin (as noted in the figures and disclosure).
Claim 2.  An acoustic seal as claimed in Claim 1, wherein the first protrusion and the second protrusion extend from the body portion by different distances (as noted in the figures, where 17 and/or 18 is a different length than 22).
Claim 3. An acoustic seal as claimed in Claim 1, wherein the body portion is substantially planar (as seen in the figures).
Claim 5. An acoustic seal as claimed in Claim 1, wherein the fins are curved when in an un-deformed state (as seen in the figures and noted at least at col. 2, line 22).
Claim 6. An acoustic seal as claimed in Claim 1, wherein the fins are tapered in a direction extending away from the body portion (as seen in the figures).
Claim 8. An acoustic seal as claimed in Claim 1, wherein a surface of the body portion, which is opposed to a surface of the body portion from which the protrusions project, comprises a self-adhesive coating or interconnecting means (at 27 and/or 28 and/or 29 and/or 29 and/or 31 and/or 30 and/or 38 and or the channel for 28) for connecting the acoustic seal to an adjacent supporting member.
Claim 9.  An acoustic seal as claimed in Claim 1 comprising a plurality of the first protrusions (as seen in the figures).
Claim 10.  A soundproof booth comprising an acoustic seal according to Claim 1 (where it is disclosed as a modern building which has a relative degree soundproof and encompasses a booth).
Claim 11. A soundproof booth as claimed in claim 10 comprising upstanding peripheral walls (including 10), a roof, a base (11) upon which the booth stands in use, and the acoustic seal (as seen in the figures and noted from the disclosure), wherein the base extends along a basal edge of at least one of the walls, which comprises an outer panel, and the acoustic seal extends along the basal edge of the wall, sandwiched between the base and the outer panel, for sealing a gap between the outer panel and the base (as seen in the figures).
Claim 12.  A soundproof booth as claimed in Claim 11, wherein one of the protrusions is arranged to be compressed between the outer panel (10) and the base that is on a floor, and one of the protrusions is arranged to contact the floor to seal between the base and the floor (where it is capable of being on the floor); as seen in the figures).
Claim 13.  A soundproof booth as claimed in Claim 12, wherein the first protrusion and the second protrusion extend from the body by different distances (as seen in the figures), the first protrusion being arranged to be compressed between the outer panel and the base and being shorter than the second protrusion, which is arranged to contact the floor to seal between the base and the floor (as seen in at least figure 4).
Claim 14. A soundproof booth as claimed in Claim 11, wherein the acoustic seal extends along the basal edge of each of a plurality of the walls (as seen in the figures).
Claim 15.  A soundproof booth as claimed in Claim 11, wherein the acoustic seal extends around substantially the entire periphery of the base (as noted in the figures and disclosure).
Claim 16.  A soundproof booth as claimed in Claim 11, wherein the base is substantially U-shaped in cross-section (where 11 is substantially u-shaped).

    PNG
    media_image1.png
    405
    579
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635